We have examined the record in the light of appellant's motion and are confirmed in the view that the original opinion properly disposed of the case.
The facts sustain the conviction. The conflicts in the evidence are for the jury to determine, and they have settled them in favor of the State.
Appellant's complaint that the court's qualification to his bills are not borne out by the record is not available where the bills are accepted without objection to the qualifications. This court must accept the qualification as a recital of the true facts in the absence of an objection to it.
The motion is overruled.
Overruled.